Per Curiam:

Appellant was convicted in May of 1971 of highway robbery and larceny while armed with a deadly weapon. He *169was sentenced to twelve (12) years’ confinement. Appellant has filed an application for Post-Conviction Relief asserting that he was denied the effective assistance of counsel by trial counsel’s failure to prosecute a requested appeal. His application was summarily denied by the lower court. Appellant contends in this Court that he is entitled to a belated appeal.1
We disagree and affirm.
Appellant escaped from South Carolina custody in September of 1972 some sixteen months after his conviction, and has been outside the State since the escape. He is presently incarcerated in another state as a result of a subsequent Delaware conviction.
This Court declines to hear the appeal of a party who by his escape evades the process of the Court and refuses to submit himself to its jurisdiction. State v. Murrell, 33 S. C. 83, 11 S. E. 682 (1890); State v. Johnson, 44 S. C. 556, 21 S. E. 806 (1895). In both Murrell and Johnson the appellant escaped during the pendency of the appeal and remained at large at the time of the decision. The fact that appellant in this case is in custody in another state due to a subsequent conviction need not alter the result. Kirkman v. State, 232 Ind. 563, 114 N. E. (2d) 878 (1953); 4 Am. Jur. (2d) Appeal and Error § 275, p. 768; 24A C. J. S. Criminal Law § 1825(4), p. 483. See, Estelle v. Dorrough, 420 U. S. 534, 95 S. Ct. 1173, 43 L. Ed. (2d) 377 (1975).
Accordingly, the judgment of the lower court is affirmed.

 The transcript of record filed in this Court, however, does not contain a copy of the trial transcript so that a belated review as given in White v. State, 263 S. C. 110, 208 S. E. (2d) 35 (1974) is not possible on the present record.